Citation Nr: 0819813	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-27 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.
	Lieberman & Mark, PLLC
	Washington, D.C.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.  Service in Vietnam and award of the Purple Heart medal 
are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for service 
connection for PTSD. 

Procedural history

In October 2003, the veteran and his representative presented 
evidence and testimony in support of his claims before a 
local hearing officer at the RO.  In April 2005, the veteran 
and his representative presented evidence and testimony to 
support his claims at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  The transcripts of 
those hearings are associated with the veteran's VA claims 
folder.

In a September 2005 decision, the Board denied the veteran's 
claim for entitlement to service connection for PTSD.  The 
veteran appealed to the Court of Appeals for Veterans Claims 
(Court) which issued a November 2007 single judge decision 
remanding the claim for service connection for PTSD and 
affirming the Board's decision regarding a claim for service 
connection for a neck disorder.

In June 2008, the veteran, through his attorney, submitted 
new evidence, with a written waiver for agency of original 
jurisdiction consideration, and presented additional argument 
in support of his claim.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Court remanded the PTSD claim for further evidentiary 
development.  Specifically, the parties agreed that treatment 
records from the Wichita VA Center were not obtained contrary 
to the requirements found in 38 U.S.C.A. § 5103A(a)(1) (West 
2002), and the Court ordered VA in the remand to comply with 
its duty to assist.  Therefore, the Board remands this case 
to obtain the veteran's mental health records from the 
Wichita VA Center.  Additionally, the Board remands the claim 
to obtain a definitive diagnosis and opinion regarding the 
veteran's mental health condition.

The veteran submitted a letter from Dr. C.R., a licensed 
clinical psychologist, who provided an opinion that the 
veteran had PTSD and that the source of the PTSD was the 
veteran's military experience in Vietnam.  Specifically, Dr. 
C.R. noted that she had reviewed the veteran's VA claims 
folder, "including several intake/diagnostic interview 
reports, therapy progress notes, a letter from a treating 
therapist, C & P examination reports, and testimony from his 
2003 VA Hearing."  

In the context of her letter, Dr. C.R. lays out why the 
evidence in the record illustrates how the veteran meets each 
DSM-IV criteria for a PTSD diagnosis.  Dr. C.R. essentially 
opines that VA examiners' opinions that PTSD criteria were 
not met are not as probative as the opinion of D.G., M.S.W., 
who treated the veteran at the Wichita Vet Center and who had 
an on-going patient-therapist relationship with the veteran.  
Dr. C.R. reasons that because the VA examiner's opinions were 
based on a single interview and their diagnoses were 
expressed in equivocal terms, either expressly or implicitly 
by the use of the term "n.o.s.," D.G.'s diagnosis of PTSD 
should prevail.  She also relied on the Mississippi Scale for 
PTSD score provided by D.G. as a basis for finding PTSD was 
properly diagnosed.

The Board notes that Dr. C.R.'s letter raises as many 
questions as it purports to answer.  For example, Dr. C.R. 
did not address psychometric results from November 2003 which 
differ from those reached by D.G.  She did not indicate how 
long D.G. had seen the veteran before rendering his 
diagnosis.  The Board notes that the July 12, 2004, letter 
signed by D.G. and N.H., a L.S.C.S.W., indicates on page one 
that the veteran had been seen at the Vet Center since April 
26, 2004, but on page 3 it indicates he was treated since 
June 2004 for "depression, anxiety, hyperviligence (sic), 
anger management, inability to sleep and intrusive 
thoughts."  The Board observes it is unclear how long D.G. 
had been treating the veteran or on how many occasions he had 
been treated by D.G.   

It is unclear whether she reviewed the April 2005 testimony 
of the veteran.  She did not explain why the VA examiner's 
review of D.G.'s treatment notes and letters and their review 
of all of the medical evidence in the record should be 
discounted.  Nor does she address, as this Board must, the 
relative difference in expertise between D.G. and the VA 
M.D.'s, Psy. D.'s and Ph.D.'s who provided inapposite 
opinions.  

Dr. C.R. also points out that D.G. was able to see behavior 
that other examiners either did not see or did not find 
sufficient to report.  Specifically, Dr. C.R. explained how 
D.G. reported the veteran's visible hyperarousal and "silent 
tears" were in contrast to the laughter the veteran 
presented when discussing his military experiences.  D.G. 
explained that such laughter, which was noted by VA 
examiners, was a "defense mechanism."  Dr. C.R. stated that 
she "believed it is more likely than not that [the 
veteran's] true feelings about his Vietnam experiences could 
only emerge in the context of a trusting therapy 
relationship."  The basis for that opinion is unstated and 
hinges on a speculative premise that the context of the 
relationships the veteran had with the VA examiners was not 
conducive to the formation of a "trusting" relationship.  
The Board observes that the veteran saw the examiners as an 
interested party and knew the reasons for the examination 
which could, contrary to Dr. C.R.'s contention, be a reason 
for the veteran to let his true feelings emerge.


Moreover, as Dr. C.R. suggests, a historical perspective of 
treatment is important in assessing whether the veteran 
indeed meets the DSM-IV criteria for PTSD.  In that vein, as 
the Court found, treatment records are missing from the 
record which may be of assistance to an examiner.

In sum, the Board finds that there are several opinions, 
including a consensus of three doctorate level mental health 
practitioners, in contrast to the opinions of a M.S.W. and an 
L.S.C.S.W., in addition to Dr. C.W.  It is important to note 
Dr. C.W. did not indicate that she ever personally 
interviewed the veteran.  The conflicts in the opinions of 
record raise questions of a medical nature that lies beyond 
the province of the Board.  An opinion which takes into 
consideration all of the evidence in the record and which 
adequately describes the veteran's current condition is 
necessary for proper and fair adjudication of the veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the veteran in writing 
and request that he provide the location and 
dates for any mental health treatment received 
at any VA medical facility, as well as any 
private medical examination and/or treatment, 
for psychiatric disabilities since 2003.  VBA 
should attempt to obtain any medical records 
so identified by the veteran for inclusion in 
the claims folder in compliance with 38 C.F.R. 
§ 3.159(c).  

2.  Regardless of the veteran's response, VBA 
should obtain all  mental health records from 
the Wichita VA Medical Center from 2003 to the 
present.  If VBA is not able to obtain any 
such records, the requirements of 38 C.F.R. 
§ 3.159(e) must be met and such notice should 
be associated with the veteran's VA claims 
folder.

3.  Regardless of the veteran's response, VBA 
should obtain all actual progress notes - not 
a summary letter - from the Wichita Vet Center 
from 2004 to the present.  If VBA is not able 
to obtain any such records, the requirements 
of 38 C.F.R. § 3.159(e) must be met and such 
notice should be associated with the veteran's 
VA claims folder.

4.  After obtaining as many of the above 
treatment records as possible, the veteran 
should be accorded an examination by a board 
of three mental health practitioners.  They 
should provide an opinion as to whether the 
veteran meets the criteria of a diagnosis of 
PTSD in accordance with DSM-IV.

5.  Following the completion of the foregoing, 
and after undertaking any additional 
development which it deems to be necessary, 
VBA should then readjudicate the veteran's 
claim of entitlement to service connection for 
PTSD.  If the benefit sought on appeal remains 
denied, VBA should provide the veteran with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


